Title: To James Madison from Simon Snyder, 14 April 1813
From: Snyder, Simon
To: Madison, James


Sir,
State of Pennsylvania Harrisburgh 14th April 1813
The Legislature of Pennsylvania having so directed, I hasten to transmit to you, An Act, entitled “A Supplement to an Act to incorporate a Company for the purpose of cutting and making a canal between the River Delaware and the Chesapeake bay” passed the twenty fifth day of March last. Also, a Copy of the fifth Section of the Act, incorporating the Delaware and Chesapeake Canal Company, passed the nineteenth February one thousand eight hundred and one, in order that the same be laid before the national Legislature. I have the honor to be With much Sincerity Your Obdt. Servt
Simon Snyder
